The judgment of the Supreme Court was entered, February 5th 1877,
Pur Curiam.
— The governing question is the same in each of these cases, to wit, the right ownership of three drafts accepted by Thomas A. Scott, amounting to $25,000. The actions are between Collins and B. EY Jamison & Co. as bankers, and not between Collins and the Central Improvement Co., or B. K. Jamison, its treasurer. The right of the Improvement Co. to call Collins to ah account for the funds raised upon these drafts is therefore not in issue, but it is a question whether Jamison & Co., bankers, who came to the possession of the proceeds for and on account of Collins, can through the act of Jamison, treasurer, divert these proceeds into a different channel, in order to pay themselves a debt ($15,000) for which Collins was not responsible to them. For these reasons the fact that the Improvement Co. raised the funds for their own benefit is aside from the present inquiry. Now the judge below has found, and so far as we can determine justifiably, the fact that Collins, as the superintendent, was intrusted with and had the lawful possession of the drafts, as the means of obtaining money, which was to go into his own hands for expenditure. He gave them to Jamison & Co., as bankers, for his own account and credit. The money was in fact raised through his means, and the check which represented the proceeds, was payable to himself, and went into the *368hands of Jamison & Co., bankers, as his agents in the transaction of the negotiation. It is just here where the interposition of B. K. Jamison, treasurer, became improper. He had no right to divert tile proceeds of the check in the hands of Jamison & Co., bankers, the agents of Collins, from his account with them; and place them to his own credit as treasurer of the Improvement Co., and then debit that account with the $515,000 note, which was no debt of Collins. The effect of this transaction was to take the proceeds of the drafts on Scott out of the very hands to which the Improvement Co. had entrusted them, and thus to disable Collins as their superintendent and proper agent, from disbursing them for the benefit of the company. The confusion of names as to the capacity of Jamison makes it a little difficult to state the transaction clearly, but if these drafts had been left Avith Drexel & Co. as bankers, we should perceive at once that Jamison as treasurer could not have intervened to change the destination of the proceeds.
This is a Avrit of error under the reference laAV of 22d April 1874, Purdon 1939. The first section gives a Avrit of error or an appeal, as in other cases at laAV or in equity; that is to say, redendo singula singulis. The third section provides that every such case taken to the Supreme Court upon Avrit of error shall he heard and determined therein as writs of error are therein heard and determined; and the like provision as to cases of appeal in equity proceedings. It is clear, therefore, that in this A\rrit of error we can hear and determine only questions of law arising upion bills of exception to the rulings of the judge relating to the evidence or to the law of the case. We cannot go behind his findings of fact, except where, in a common-laAV trial before a jury, the assignment of error is such as can be heard and determined by us. The Avrit of error brings up no question as upon a motion for a new trial. The laAV provides for exceptions to the findings of fact Avithin thirty days, to be heard and determined by the judge, subject to reAdew by Avrit of error or appeal.
The judgment in each case is affirmed.